DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/669,297) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/669,297, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. § 103 as being obvious over Moonka et al. (US 2008/0066107 A1; filed Oct. 17, 2006) in view of Brinda et al. (US 2013/0069893 A1; filed Sept. 13, 2012).
Regarding claim 1, while Moonka teaches a method comprising: 
receiving, by a client device, a content replacement part (fig. 3B, video content display area item 302, advertisement information portion 304; “the frame displayed in the video content display area 302 at the moment is a frame from a placed video advertisement” at ¶ 43; “advertisement information portion 304 may display the name of the advertiser or sponsor associated with the video advertisement being displayed and a link 318” at ¶ 43) and an interaction pattern (Moonka at least suggests links “selected by a user” and “selected by the user” at ¶ 43 is a predetermined interaction pattern before the user makes an actual selection of the links 316 or 318); 
determining, by the client device, that a break marker (fig. 3B, playhead item 320) of a content item (fig. 3B, scrubber bar item 312) has been reached (“In FIG. 3B, the playhead indicates a position on the scrubber bar 312 that corresponds to an advertisements slot 314” at ¶ 43; fig. 3B illustrates playhead item 320 overlaps with an advertisement slot item 314); 
responsive to detecting that the break marker of the content item has been reached: 
playing, by the client device, the content replacement part (“In FIG. 3B, the playhead indicates a position on the scrubber bar 312 that corresponds to an advertisements slot 314; the frame displayed in the video content display area 302 at the moment is a frame from a placed video advertisement. While a video advertisement is displayed, an advertisement information portion 304 may be displayed.” at ¶ 43), and 
acquiring, by the client device, signals (Moonka at least suggests signals are acquired by the client device once the user selects link item 316 or link item 318 at “The advertisement information portion 304 may display the name of the advertiser or sponsor associated with the video advertisement being displayed and a link 318, which, when selected by a user, directs the user to a resource associated with the advertisement (e.g., a website of the advertiser or sponsor)” and “When the skip advertisement link 316 is selected by the user, the currently displayed video advertisement is skipped and playback continues from the first frame of the video after the skipped video advertisement (or, playback stops if the skipped video advertisement is located at the end of the video)” at ¶ 43) during playback of the content replacement part; 
comparing, by the client device, the acquired signals (Moonka at least suggests signals are acquired by the client device once the user selects link item 316 or link item 318 at ¶ 43) to the interaction pattern (Moonka at least suggests links “selected by a user” and “selected by the user” at ¶ 43 is a predetermined interaction pattern before the user makes an actual selection of the links 316 or 318); and 
responsive to determining, by the client device based on the comparing, that the acquired signals match the interaction pattern (Moonka at least suggests determining that a match occurs between (1) the predetermined interaction pattern consisting of links “selected by a user” and “selected by the user” at ¶ 43 before the user makes an actual selection of the links and (2) the signals acquired by the client device once the user selects link item 316 or link item 318 at ¶ 43), 
performing, by the client device, a defined action (“directs the user to a resource associated with the advertisement (e.g., a website of the advertiser or sponsor)” and “the currently displayed video advertisement is skipped and playback continues from the first frame of the video” at ¶ 43) corresponding to the interaction pattern,
Moonka does not teach wherein the signals are acquired while the client device is locked.
Brinda teaches acquiring signals (fig. 2, items S220, S240; fig. 3, items S320, 340) while a client device is locked (fig. 2, item S210; fig. 3, item S310).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Moonka’s signals to be acquired while the client device is locked “to prevent the user from miss-touching the touch screen to activate an unnecessary function.”  Brinda ¶ 6.
Regarding claim 2, Moonka teaches further comprising: transmitting, by the client device, a request (“directs the user to a resource associated with the advertisement (e.g., a website of the advertiser or sponsor)” at ¶ 43) associated with the defined action.
Regarding claim 3, Moonka teaches wherein the request is to retrieve additional information (“(e.g., a website of the advertiser or sponsor)” at ¶ 43) related to the content replacement part corresponding to the interaction pattern.
Regarding claim 4, Moonka teaches wherein the request is to retrieve additional information (“(e.g., a website of the advertiser or sponsor)” at ¶ 43) related to contacting the user.
Regarding claim 5, Moonka teaches wherein the signals are acquired using one or more sensors (“To provide for interaction with a user, the disclosed embodiments can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor, for displaying information to the user and a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer.” at ¶ 90; “input devices 1014 such as a keyboard and a mouse” at ¶ 81) of the client device.
Regarding claim 6, Moonka teaches wherein the interaction pattern (“selected by a user” and “selected by the user” at ¶ 43) specifies a signal pattern received by the one or more sensors that corresponds to a user interaction (“a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer.” at ¶ 90; “input devices 1014 such as a keyboard and a mouse” at ¶ 81) with the client device.
Regarding claim 7, while Moonka teaches the user interaction (“a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer.” at ¶ 90; “input devices 1014 such as a keyboard and a mouse” at ¶ 81), Moonka does not teach wherein the user interaction is one or more of: shaking the client device, tapping on the client device, tilting the client device in a particular orientation, drawing a gesture on the client device, holding an object in proximity to a proximity sensor of the client device, providing a noise input to the client device, providing a temperature change to the client device, providing a visual image, and providing a fingerprint.
Brinda teaches tapping on (fig. 2, item S220; fig. 3, item S320) a client device (figs. 1, 4–6, item 100).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Moonka’s user interaction to be tapping on the client device as taught by Brinda “to prevent the user from miss-touching the touch screen to activate an unnecessary function.”  Brinda ¶ 6.
Regarding claim 8, Moonka teaches wherein the one or more sensors of the client device is one or more of an accelerometer, a gyroscope, a capacitive screen, a resistive screen, a temperature sensor, a microphone, a camera, a button (“a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer.” at ¶ 90; “input devices 1014 such as a keyboard and a mouse” at ¶ 81; official notice a mouse or trackball includes a button the user pushes1), and a fingerprint sensor.
Regarding claim 9, Moonka teaches a non-transitory computer-readable medium comprising memory with instructions encoded thereon, the instructions, when executed by one or more processors, causing the one or more processors to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 9.
Regarding claims 10–16, claims 2–8, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2–8 are equally applicable to, respectively, claims 10–16.
Regarding claim 17, Moonka teaches a system (fig. 10, item 1000) comprising: memory (fig. 10, item 1006) with instructions encoded thereon; and one or more processors (fig. 10, item 1002) that, when executing the instructions, are caused to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 17.
Regarding claims 18–20, claims 2–4, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 18–20 are equally applicable to, respectively, claims 2–4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20080165133-A1; US-9996847-B2; US-20140310805-A1; US-10475066-B1; US-20140074959-A1; US-20160182434-A1; and US-20050138356-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes “[o]fficial notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.”  MPEP 2144.03.